McCLELLAN, C. J.
The theory for plaintiffs is that they sold the mule in question to a tenant of theirs to enable him to make a crop on the rented lands, that the sale was on a credit, that to secure the payment of the purchase money they as landlords had a lien on the mule under section 2703 of the Code of 1896; that the defendant has prevented their enforcement of this lien by wrongfully intermeddling with and taking away the property, and that therefore their debt has been lost and they are to that extent damaged. But they do not show in this case what amount they sold the mule for, nor even that any part of the purchase money remains unpaid. Proof of the value of the mule is not proof of the price at which they sold it, nor that any part of the purchase price remains unpaid; but proof of value is all that *462is attempted to be made in the case that could have any possible reference to their loss; and this by itself has no-tendency to- prove their loss. They failed in short to prove that the act complained of has injured them at all; and the affirmative charge requested by the defendant should have been given. — Karter v. Fields, 130 Ala. 430.
Whether the same conclusion would result from other considerations we deem it unnecessary to decide.
Reversed and remanded.
Haralson, Dowdell and Denson, J. J., concurring.